Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on May 12, 2022, the following has occurred: claim(s) 1, 5, 8, 12, 15, and 19 have been amended. Now, claim(s) 1, 3, 5-8, 10, 12-15, 17 and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212).
As per independent claim 1, Ramasubramanian discloses a computer-implemented method for predicting medication adherence of a patient, the method comprising: identifying risk factors associated with medication adherence of the patient (See Paragraphs [0074]-[0075] and [0111]: The system automatically initiates a scan of the user database and the user profile data and comparing against medical guidelines to identify the patient's condition, which the system is an adherence management system that identifies risk factors.); determining a current medication adherence value of the patient, the current medication adherence value indicative of the ratio relative to a current time (See Paragraph [0097]: The patient's adherence rate can be calculated for any point in time and a ranking system of 1-3 to dictate the percentage of adherence, which the Examiner is interpreting to encompass the claimed portion when combined with the ratio of Monier as described below.); determining a future medication adherence value of the patient based on the current medication adherence value and the causality measures (See Paragraph [0212]: The future adherence behavior can be predicted by utilizing the member profile, which the Examiner is interpreting the member profile to encompass the current medication adherence value and the causality measures.); as a result of the future medication adherence value being less than a threshold value, determining an intervention for the risk factors so that the future medication adherence value is expected to be at least the threshold value (See Paragraph [0091]: Multiple thresholds can be preset to identify when a user reaches certain levels and since the threshold level has multiple levels then a prediction can be made to improve the medication, which the Examiner is interpreting to encompass the claimed portion); and generating an indication for one of the patient or a healthcare individual performing the intervention (See Paragraph [0118]: A reminder to patients listing the specific requirements for the upcoming appointment would be an example of an intervention, which the Examiner is interpreting this reminder to encompass generating an indication for one of the patient performing the intervention.).
While Ramasubramanian teaches the method as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment..
Monier teaches a method for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster (See Paragraphs [0036]-[0037]: The patients who share a particular lab value and medication are initially grouped into "node 1", and the record processing module and generating/selecting features from those processed records by the feature generation module, the record processing module processes the record into a computable form before feature generation module runs inference on the patient records to determine common features among the medical records, the features are filtered based on pre-defined filter criterias, which the Examiner is interpreting to encompass the claimed portion as the common features can be distinct medications that are utilized to group the patients.); determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs (See Paragraphs [0041]­ [0042]: A model can be constructed that creates a weight for each feature which can be used to rank the features according to their importance for predicting the outcome of interest and the highest-ranked features are those that should be addressed in the construction of guidelines, which the Examiner is interpreting the model to encompass a temporal causal model as the features are time period specific and the outcome of interest to encompass a likely behavior for medication adherence of the patient.), the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model (See Paragraphs [0039]-[0040]: The scoring module scores each node included in the graph depending on the patient's condition or outcomes associated with each node, the scoring module scores all the interventions included in a patient trajectory graph for a medical condition or disorder and generates recommendations for medical guidelines regarding this medical condition or disorder based on the highest scoring interventions, and the feature generation module can be included in generating the patient trajectory graph, which the Examiner is interpreting the scoring module to encompass the claimed portion as the scoring module can use time period specific features.), the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values (See Paragraph [0042]: A training and test set of patients with the training set being used to train a model including the selected features and recorded medical outcomes, and the model's final predictive performance being evaluated on the test set, which the Examiner is interpreting the model to encompass a classification model as the model of Monier is focused on classifying patients to certain features.), the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment (See Paragraph [0056]: The effect size calculation module evaluates the probability ratio for each of the N match choices, the ratio is determined by dividing the probability of whether a patient showing a particular response, when exposed to a treatment or medical intervention with the probability of the same response without exposure, which the Examiner is interpreting the same response without exposure to encompass an actual medication regiment and particular response when exposed to a treatment or medical intervention to encompass an expected medication regiment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian to include determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment as taught by Monier to utilize the information of Ramasubramanian to determine medication adherence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian with Monier with the motivation of improving patient experience (See Background of Monier in Paragraph [0006]).
As per claim 3, Ramasubramanian/Monier discloses the method of claim I as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the risk factors because the interventions are based on conditions.), wherein the intervention is based on the ranks (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the claimed portion.).
As per claim 5, Ramasubramanian/Monier discloses the method of claim I as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]- [0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 8, Ramasubramanian discloses a computer program product for predicting medication adherence of a patient, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: identifying risk factors associated with medication adherence of the patient (See Paragraphs [0074]-[0075] and [0111]: The system automatically initiates a scan of the user database and the user profile data and comparing against medical guidelines to identify the patient's condition, which the system is an adherence management system that identifies risk factors.); determining a current medication adherence value of the patient, the current medication adherence value indicative of the ratio relative to a current time (See Paragraph [0097]: The patient's adherence rate can be calculated for any point in time and a ranking system of 1-3 to dictate the percentage of adherence, which the Examiner is interpreting to encompass the claimed portion when combined with the ratio of Monier as described below.); determining a future medication adherence value of the patient based on the current medication adherence value and the causality measures (See Paragraph [0212]: The future adherence behavior can be predicted by utilizing the member profile, which the Examiner is interpreting the member profile to encompass the current medication adherence value and the causality measures.); as a result of the future medication adherence value being less than a threshold value, determining an intervention for the risk factors so that the future medication adherence value is expected to be at least the threshold value (See Paragraph [0091]: Multiple thresholds can be preset to identify when a user reaches certain levels and since the threshold level has multiple levels then a prediction can be made to improve the medication, which the Examiner is interpreting to encompass the claimed portion); and generating an indication for one of the patient or a healthcare individual performing the intervention (See Paragraph [0118]: A reminder to patients listing the specific requirements for the upcoming appointment would be an example of an intervention, which the Examiner is interpreting this reminder to encompass generating an indication for one of the patient performing the intervention.).
While Ramasubramanian teaches the computer program product as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; and determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment.
Monier teaches a computer program product for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster (See Paragraphs [0036]-[0037]: The patients who share a particular lab value and medication are initially grouped into "node 1", and the record processing module and generating/selecting features from those processed records by the feature generation module, the record processing module processes the record into a computable form before feature generation module runs inference on the patient records to determine common features among the medical records, the features are filtered based on pre-defined filter criterias, which the Examiner is interpreting to encompass the claimed portion as the common features can be distinct medications that are utilized to group the patients.); and determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs (See Paragraphs [0041]-[0042]: A model can be constructed that creates a weight for each feature which can be used to rank the features according to their importance for predicting the outcome of interest and the highest-ranked features are those that should be addressed in the construction of guidelines, which the Examiner is interpreting the model to encompass a temporal causal model as the features are time period specific and the outcome of interest to encompass a likely behavior for medication adherence of the patient.), the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model (See Paragraphs [0039]-[0040]: The scoring module scores each node included in the graph depending on the patient's condition or outcomes associated with each node, the scoring module scores all the interventions included in a patient trajectory graph for a medical condition or disorder and generates recommendations for medical guidelines regarding this medical condition or disorder based on the highest scoring interventions, and the feature generation module can be included in generating the patient trajectory graph, which the Examiner is interpreting the scoring module to encompass the claimed portion as the scoring module can use time period specific features.), the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values (See Paragraph [0042]: A training and test set of patients with the training set being used to train a model including the selected features and recorded medical outcomes, and the model's final predictive performance being evaluated on the test set, which the Examiner is interpreting the model to encompass a classification model as the model of Monier is focused on classifying patients to certain features.), the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment (See Paragraph [0056]: The effect size calculation module evaluates the probability ratio for each of the N match choices, the ratio is determined by dividing the probability of whether a patient showing a particular response, when exposed to a treatment or medical intervention with the probability of the same response without exposure, which the Examiner is interpreting the same response without exposure to encompass an actual medication regiment and particular response when exposed to a treatment or medical intervention to encompass an expected medication regiment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Ramasubramanian to include determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment as taught by Monier to utilize the information of Ramasubramanian to determine medication adherence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian with Monier with the motivation of improving patient experience (See Background of Monier in Paragraph [0006]).
As per claim 10, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0I07]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the risk factors because the interventions are based on conditions.), wherein the intervention is based on the ranks (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the claimed portion.).
As per claim 12, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]-[0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features being subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 15, Ramasubramanian discloses a computer system for predicting medication adherence of a patient, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: identifying risk factors associated with medication adherence of the patient (See Paragraphs [0074]-[0075] and [0111]: The system automatically initiates a scan of the user database and the user profile data and comparing against medical guidelines to identify the patient's condition, which the system is an adherence management system that identifies risk factors.); determining a current medication adherence value of the patient, the current medication adherence value indicative of the ratio relative to a current time (See Paragraph [0097]: The patient's adherence rate can be calculated for any point in time and a ranking system of 1-3 to dictate the percentage of adherence, which the Examiner is interpreting to encompass the claimed portion when combined with the ratio of Monier as described below.); determining a future medication adherence value of the patient based on the current medication adherence value and the causality measures (See Paragraph [0212]: The future adherence behavior can be predicted by utilizing the member profile, which the Examiner is interpreting the member profile to encompass the current medication adherence value and the causality measures.); as a result of the future medication adherence value being less than a threshold value, determining an intervention for the risk factors so that the future medication adherence value is expected to be at least the threshold value (See Paragraph [0091]: Multiple thresholds can be preset to identify when a user reaches certain levels and since the threshold level has multiple levels then a prediction can be made to improve the medication, which the Examiner is interpreting to encompass the claimed portion); and generating an indication for one of the patient or a healthcare individual performing the intervention (See Paragraph [0118]: A reminder to patients listing the specific requirements for the upcoming appointment would be an example of an intervention, which the Examiner is interpreting this reminder to encompass generating an indication for one of the patient performing the intervention.).
While Ramasubramanian teaches the system as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment.
Monier teaches a system for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster (See Paragraphs [0036]-[0037]: The patients who share a particular lab value and medication are initially grouped into "node 1", and the record processing module and generating/selecting features from those processed records by the feature generation module, the record processing module processes the record into a computable form before feature generation module runs inference on the patient records to determine common features among the medical records, the features are filtered based on pre-defined filter criterias, which the Examiner is interpreting to encompass the claimed portion as the common features can be distinct medications that are utilized to group the patients.); determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs (See Paragraphs [0041]­[0042]: A model can be constructed that creates a weight for each feature which can be used to rank the features according to their importance for predicting the outcome of interest and the highest-ranked features are those that should be addressed in the construction of guidelines, which the Examiner is interpreting the model to encompass a temporal causal model as the features are time period specific and the outcome of interest to encompass a likely behavior for medication adherence of the patient.), the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model (See Paragraphs [0039]-[0040]: The scoring module scores each node included in the graph depending on the patient's condition or outcomes associated with each node, the scoring module scores all the interventions included in a patient trajectory graph for a medical condition or disorder and generates recommendations for medical guidelines regarding this medical condition or disorder based on the highest scoring interventions, and the feature generation module can be included in generating the patient trajectory graph, which the Examiner is interpreting the scoring module to encompass the claimed portion as the scoring module can use time period specific features.), the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values (See Paragraph [0042]: A training and test set of patients with the training set being used to train a model including the selected features and recorded medical outcomes, and the model's final predictive performance being evaluated on the test set, which the Examiner is interpreting the model to encompass a classification model as the model of Monier is focused on classifying patients to certain features.), the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment (See Paragraph [0056]: The effect size calculation module evaluates the probability ratio for each of the N match choices, the ratio is determined by dividing the probability of whether a patient showing a particular response, when exposed to a treatment or medical intervention with the probability of the same response without exposure, which the Examiner is interpreting the same response without exposure to encompass an actual medication regiment and particular response when exposed to a treatment or medical intervention to encompass an expected medication regiment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ramasubramanian to include determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment as taught by Monier to utilize the information of Ramasubramanian to determine medication adherence. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian with Monier with the motivation of improving patient experience (See Background of Monier in Paragraph [0006]).
As per claim 17, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the risk factors because the interventions are based on conditions.), wherein the intervention is based on the ranks (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the claimed portion.).
 As per claim 19, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]- [0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) in further view of Horvitz et al. (U.S. Patent Pre-Grant Publication No. 2014/0379630).
As per claim 6, Ramasubramanian/Monier discloses the method of claim 1 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
 As per claim 13, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
As per claim 20, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) in further view of Athey et al. (U.S. Patent Pre-Grant Publication No. 2018/0330824).
As per claim 7, Ramasubramanian/Horvitz/Ryan discloses the method of claim 1 as described above. Ramasubramanian/Horvitz/Ryan may not explicitly teach wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model.
Athey teaches a method wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model (See Paragraph [0069]: Training data can be utilized by machine learning techniques such as, regression algorithms and linear regression.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Horvitz to include a regression and a classification model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Horvitz with Athey with the motivation of improving the utilization of machine learning techniques (See Background of Athey in Paragraph [0005]).
As per claim 14, Ramasubramanian/Horvitz/Ryan discloses the computer-readable medium of claim 8 as described above. Ramasubramanian/Horvitz/Ryan may not explicitly teach wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model.
Athey teaches a computer-readable medium wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model (See Paragraph [0069]: Training data can be utilized by machine learning techniques such as, regression algorithms and linear regression.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Horvitz to include a regression and a classification model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Horvitz with Athey with the motivation of improving the utilization of machine learning techniques (See Background of Athey in Paragraph [0005]).


Response to Arguments
In the Remarks filed on May 12, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the teaching of Monier, it is respectfully submitted that the Examiner is reading beyond the teachings taught therein. Although claims are read with a broadest reasonable interpretation that is consistent with the Specification, such interpretation must remain reasonable to one skilled in the art. It is respectfully submitted that Monier does not disclose or suggest the recited cohort and cluster even under a broadest reasonable interpretation, with specific regard to the Examiner's interpretation. Monier eventually describes the generation of the patient trajectory graph, Monier provides an example of features for which a cluster is created including a particular lab value and medication. Id. at en [0036]; (2) the medication mentioned in Monier is more appropriately and reasonably interpreted as a medication feature, rather than the medication itself. For at least this reason, it is respectfully submitted that Monier does not cure the deficiencies of Ramasubramanian as Monier also does not disclose or suggest the above noted manner of defining cohorts and cluster (e.g., "the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort" or "the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster," as recited in claim 1); and (3) assuming that the "medication" mentioned in Monier were to be broadly interpreted to include the medication itself, it is respectfully submitted that the teachings of Monier would not lead one skilled in the art to reasonably conclude the medication factors to be a number of distinct medications common to the cohort and unique ones of the distinct medications common to the cluster, as recited in claim 1. As described above, Monier does not provide any disclosure or suggestion for the types of medication factors that are analogous to those recited in claim 1. Therefore, it is respectfully submitted that any interpretation based on the teachings of Monier to conclude the types of medication factors as recited in claim 1 is only possible based on pure speculation or impermissible hindsight using the teachings of the present application. For at least this further reason, it is respectfully submitted that Monier does not cure the deficiencies of Ramasubramanian.
In response to argument (1), the Examiner does not acknowledge that the teaching of Monier is read beyond the teachings taught. The Examiner asserts that Monier and Ramasubramanian can be obviously combined as both are related to medical information management and both relate to the treatment process of a patient and adjustments that can be made. The Examiner asserts that Monier does disclose the recited cohort and cluster as stated in Paragraph [0036] that a patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that the medication mentioned in Monier is more appropriately and reasonably interpreted as a medication feature rather than the medication itself. The Examiner asserts that Monier’s teachings in relation to medication encompasses the medication as disclosed in the 35 U.S.C. 103 rejection(s) and in Paragraph [0039] that teaches a score involving a patient taking medication for a longer period of time with improving health is weighed more heavily, which the Examiner points to as encompassing of medication, not a medication feature. Monier does cure the deficiencies of Ramasubramanian as Monier also does disclose the above noted manner of defining cohorts and cluster as taught in Paragraphs [0036]-[0037] it is taught that the patients who share a particular lab value and medication are initially grouped into "node 1", and the record processing module and generating/selecting features from those processed records by the feature generation module, the record processing module processes the record into a computable form before feature generation module runs inference on the patient records to determine common features among the medical records, the features are filtered based on pre-defined filter criterias, which the Examiner is interpreting to encompass the claimed portion as the common features can be distinct medications that are utilized to group the patients. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (3), the Examiner does not acknowledge that the teachings of Monier would not lead one skilled in the art to reasonably conclude the medication factors to be a number of distinct medications common to the cohort and unique ones of the distinct medications common to the cluster. The Examiner has pointed to Paragraphs [0036]-[0037] that discloses the grouping of shared medications for patients and that this grouping of medications when coupled with the teachings of Ramasubramanian does encompass the claimed portions as rejected above. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddad et al. (U.S. Patent Pre-Grant Publication No. 2020/0353250), describes a treatment optimization system that can update a treatment regimen based on patient data, treatment compliance data, and related treatment data, Hanina et al. (U.S. Patent Pre-Grant Publication No. 2011/0153360), describes a system and method for adhering to a clinical trial based on received patient information, and Chao et al. ("Enhanced Self-Efficacy and Behavioral Changes Among Patients With Diabetes: Cloud-Based Mobile Health Platform and Mobile App Service"), describes analyzing the association of patient-centered health promotion behavior and to examine the implications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626